Citation Nr: 1759754	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a prostate condition.

2. Entitlement to an increased rating in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to June 29, 2015, and in excess of 30 percent after June 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to January 2002, with service in southwest Asia. He is the recipient of the Army Commendation Medal and a Bronze Star, among other commendations and awards.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
This case was previously before the Board in February 2017. At that time, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A remand is necessary in order to ensure compliance with the February 2017 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  For example, the AOJ was instructed to schedule the Veteran for a VA examination regarding his prostate condition.  Additionally, upon completion the AOJ was required to readjudicate the claims and issue a Supplemental Statement of the Case (SSOC), if the benefits sought on appeal were not granted.  The claims file does not contain any indication that the Veteran was scheduled for a prostate condition VA examination, nor that a prostate condition VA examination was conducted, and no SSOC was furnished to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure substantial compliance with the Board's February 2017 remand directives.  See February 2007 Board remand.  

2.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. Readjudicate the claims on appeal for entitlement to service connection for a prostate condition, and entitlement to an increased rating for bilateral pes planus with plantar fasciitis in excess of 10 percent prior to June 29, 2015, and in excess of 30 percent after June 29, 2015. If either benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC), and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

